DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 02/20/2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 02/20/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINGH et al, (US 20160052548 A1).
Regarding claim 1, SINGH (Figs 1-4) discloses a system for assisting in aligning a vehicle (vehicle 3) for hitching with a trailer (trailer 9), comprising: 
a vehicle steering system; a vehicle powertrain control system; a vehicle brake system; a vehicle speed sensor (The user can use the information to adjust the steering wheel angle to match the steering angle determined by the processor; SINGH at [0024]-[0025] and [0062]; 
a detection system outputting a signal including scene data of an area to a rear of the vehicle (comprising ultrasonic and/or radar sensors, can be employed to measure the distance between the vehicle and the trailer; SINGH at [0024]); and a controller receiving the scene data and identifying the trailer within the area to the rear of the vehicle (The hitch assistance system 1 is implemented in a motor vehicle 3 to facilitate coupling a vehicle tow hitch 5 disposed at the rear of the vehicle 3 to a trailer coupling 7 mounted to a trailer 9; SINGH at [0062] and [0065]);
deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (The hitch angle α could be selected to enable the trailer to be towed away in a single forward movement, for example to remove the need to reverse the trailer 9; SINGH at [0073]-[0074]); and
 deriving a steering control signal, a powertrain control signal, and a brake control signal to respectively control the vehicle steering system, the vehicle powertrain control system, and the vehicle brake system to maneuver the vehicle, including reversing along the backing path (The user can operate the vehicle throttle to control vehicle speed (either in forward or reverse motion… the processor could be configured to output vehicle throttle control signals and/or brake control signals); SINGH at [0025]), wherein the controller processes at least one of the steering control signal, powertrain control signal, and brake control signal according to one of a distance to the coupler derived from the scene data or a vehicle speed obtained from the vehicle speed sensor (The driver is responsible for controlling the vehicle speed by operating the vehicle throttle (via a conventional accelerator pedal) as the vehicle is positioned relative to the trailer 9; SINGH at [0081]-[0082] and [0084]-[0085]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al, (US 20160052548 A1) as applied to claim 1 above, in view of Lavoie et al. (US 20160280267 A1).
Regarding claim 2, SINGH discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the controller processes the steering control signal by applying a rate limit to the steering control signal, the rate limit varying with at least one of the distance to the coupler or the vehicle speed. However, Lavoie teaches or at suggests wherein the controller processes the steering control signal by applying a rate limit to the steering control signal, the rate limit varying with at least one of the distance to the coupler or the vehicle speed (The vehicle 14 is autonomously steered with a steering system 62 that controls a steering angle δ of the front wheels of the vehicle 14 within physical angle limits 20 of the steering system 62 and any adaptive angle limits 23, which may be generated based on a reversing speed of the vehicle 14, the hitch angle γ, and a maximum 

Regarding claim 5, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the controller processes the steering control signal by applying the rate limit to the steering control signal such that the rate limit varies with the distance to the coupler by increasing the rate limit with a decreasing distance to the coupler. However, Lavoie teaches or at suggests wherein the controller processes the steering control signal by applying the rate limit to the steering control signal such that the rate limit varies with the distance to the coupler by increasing the rate limit with a decreasing distance to the coupler (The vehicle 14 is autonomously steered with a steering system 62 that controls a steering angle δ of the front wheels of the vehicle 14 within physical angle limits 20 of the steering system 62 and any adaptive angle limits 23, which may be generated based on a reversing speed of the vehicle 14, the hitch angle γ, and a maximum hitch angle rate; Lavoie at [0029]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the controller processes the steering control signal by applying a rate limit to the steering control signal, as taught by Lavoie in order to improve operation of an electronic guidance controller. 

Regarding claim 6, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the controller processes the steering control signal by applying the rate limit to the steering control signal such that the rate limit varies with the vehicle speed by decreasing the rate limit with a decreasing vehicle speed. However, Lavoie teaches or at suggests wherein the controller processes the steering control signal by applying the rate limit to the steering control signal such that the rate limit varies with the vehicle speed by decreasing the rate limit with a decreasing vehicle speed (The vehicle 14 is autonomously steered with a steering system 62 that controls a steering angle δ of the front wheels of the vehicle 14 within physical angle limits 20 of the steering system 62 and any adaptive angle limits 23, which may be generated based on a reversing speed of the vehicle 14, the hitch angle γ, and a maximum hitch angle rate; Lavoie at [0029]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the controller processes the steering control signal by applying a rate limit to the steering control signal, as taught by Lavoie in order to improve operation of an electronic guidance controller. 

Regarding claim 7, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach the filter being applied with a gain that decreases with a decreasing distance to the coupler. However, Lavoie teaches or at suggests the filter being applied with a gain that decreases with a decreasing distance to the coupler (The refined torque signal is passed through a low-pass filter prior to exiting the torque signal compensation routine and operating the pinion angle with the refined torque signal; Lavoie at [0109]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the filter being applied with a gain that decreases with a decreasing distance to the coupler, as taught by Lavoie in order to improve operation of an electronic guidance controller. 

Regarding claim 8, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the controller processes the steering control signal by monitoring a current steered wheel position for a change in response to the steering control signal and determining a steering fault based on the current steered wheel position remaining stationary and the steering control signal corresponding with steered wheel movement for a predetermined time interval. However, Lavoie teaches or at suggests wherein the controller processes the steering control signal by monitoring a current steered wheel position for a change in response to the steering control signal and determining a steering fault based on the current steered wheel position remaining stationary and the steering control signal corresponding with steered wheel movement for a predetermined time interval (The steering input device 18 provides the trailer backup assist system 10 with information defining the desired backing path of travel of the trailer 12 for the controller 28 to process and generate steering commands; Lavoie at [0041]); stops maneuvering the vehicle when the steering fault is determined during movement of the vehicle; and ignores the steering fault when the vehicle is at a standstill (a parameter may change and cause the module to move to the fault condition 224, which requires the parameter to be resolved in the closed condition 218 before moving back to the open condition 220; Lavoie at [0100]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the controller processes the steering control signal, as taught by Lavoie in order to improve operation of an electronic guidance controller.

Regarding claim 9, SINGH (Figs 1-4) discloses wherein the controller processes the scene data to determine a position of the coupler relative to the vehicle on an ongoing basis while reversing along the backing path, at least within a predetermined distance of the trailer (The user can operate the vehicle throttle to control vehicle speed (either in forward or reverse motion… the processor could be configured to output vehicle throttle control signals and/or brake control signals); SINGH at [0025]); continuously derives the backing path based on the determined position of the coupler ((The hitch angle α could be selected to enable the trailer to be towed away in a single forward movement, for example to remove the need to reverse the trailer 9; SINGH at [0073]-[0074]);
continuously derives the steering control signal, a powertrain control signal, and a brake control signal to maintain the vehicle along the backing path (The user can operate the vehicle throttle to control vehicle speed (either in forward or reverse motion… the processor could be configured to output vehicle throttle control signals and/or brake control signals); SINGH at [0025]); and
 processes the at least one of the steering control signal, powertrain control signal, and brake control signal to reduce abrupt changes in the vehicle speed or a position of a steering wheel based on a change in the determined position of the coupler (The driver is responsible for controlling the vehicle speed by operating the vehicle throttle (via a conventional accelerator pedal) as the vehicle is positioned relative to the trailer 9; SINGH at [0081]-[0082] and [0084]-[0085]).

Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al, (US 20160052548 A1) as applied to claim 1 above, in view of Lavoie et al. (US 20160280267 A1).
Regarding claims 10 and 16, SINGH (Figs 1-4) discloses a system for assisting in aligning a vehicle (vehicle 3) for hitching with a trailer (trailer 9), comprising: a vehicle steering system; a vehicle brake system; a vehicle speed sensor (The user can use the information to adjust the steering wheel angle to match the steering angle determined by the processor; SINGH at [0024]-[0025] and [0062]; 
a detection system outputting a signal including scene data of an area to a rear of the vehicle (comprising ultrasonic and/or radar sensors, can be employed to measure the distance between the vehicle and the trailer; SINGH at [0024]); and a controller receiving the scene data and identifying the trailer within the area to the rear of the vehicle (The hitch assistance system 1 is implemented in a motor vehicle 3 to facilitate coupling a vehicle tow hitch 5 disposed at the rear of the vehicle 3 to a trailer coupling 7 mounted to a trailer 9; SINGH at [0062] and [0065]);
deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer (The hitch angle α could be selected to enable the trailer to be towed away in a single forward movement, for example to remove the need to reverse the trailer 9; SINGH at [0073]-[0074] ); and  deriving a steering control signal to control the vehicle steering system to maneuver the vehicle, including reversing along the backing path (The user can operate the vehicle throttle to control vehicle speed (either in forward or reverse motion… the processor could be configured to output vehicle throttle control signals and/or brake control signals).
wherein the controller applies a rate limit to the steering control signal, the rate limit varying with at least one of a distance to the coupler derived from the scene data or a vehicle speed obtained from the vehicle speed sensor. However, Lavoie teaches or at suggests wherein the controller applies a rate limit to the steering control signal, the rate limit varying with at least one of a distance to the coupler derived from the scene data or a vehicle speed obtained from the vehicle speed sensor (The vehicle 14 is autonomously steered with a steering system 62 that controls a steering angle δ of the front wheels of the vehicle 14 within physical angle limits 20 of the steering system 62 and any adaptive angle limits 23, which may be generated based on a reversing speed of the vehicle 14, the hitch angle γ, and a maximum hitch angle rate; Lavoie at [0029]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the controller processes the steering control signal by applying a rate limit to the steering control signal, as taught by Lavoie in order to improve operation of an electronic guidance controller. 

Regarding claim 13, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the controller processes the steering control signal by applying the rate limit to the steering control signal such that the rate limit varies with the distance to the coupler by increasing the rate limit with a decreasing distance to the coupler. However, Lavoie teaches or at suggests wherein the controller processes the steering control signal by applying the rate limit to the steering control signal such that the rate limit varies with the distance to the coupler by increasing the rate limit with a decreasing distance to the coupler (The vehicle 14 is autonomously steered with a steering system 62 that controls a steering angle δ of the front wheels of the vehicle 14 within physical angle limits 20 of the steering system 62 and any adaptive angle limits 23, which may be generated based on a reversing speed of the vehicle 14, the hitch angle γ, and a maximum hitch angle rate; Lavoie at [0029]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the controller processes 

Regarding claim 14, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the controller processes the steering control signal by applying the rate limit to the steering control signal such that the rate limit varies with the vehicle speed by decreasing the rate limit with a decreasing vehicle speed. However, Lavoie teaches or at suggests wherein the controller processes the steering control signal by applying the rate limit to the steering control signal such that the rate limit varies with the vehicle speed by decreasing the rate limit with a decreasing vehicle speed (The vehicle 14 is autonomously steered with a steering system 62 that controls a steering angle δ of the front wheels of the vehicle 14 within physical angle limits 20 of the steering system 62 and any adaptive angle limits 23, which may be generated based on a reversing speed of the vehicle 14, the hitch angle γ, and a maximum hitch angle rate; Lavoie at [0029]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the controller processes the steering control signal by applying a rate limit to the steering control signal, as taught by Lavoie in order to improve operation of an electronic guidance controller. 

Regarding claims 15 and 20, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the controller processes the steering control signal by monitoring a current steered wheel position for a change in response to the steering control signal and determining a steering fault based on the current steered wheel position remaining stationary and the steering control signal corresponding with steered wheel movement for a predetermined time interval. However, Lavoie teaches or at suggests wherein the controller processes the steering control signal by monitoring a current steered wheel position for a change in response to the steering control signal and determining a steering fault based on the current steered wheel position remaining stationary and the steering control signal corresponding with steered wheel movement for a predetermined time interval (The steering input device 18 provides the trailer backup assist system 10 with information defining the desired backing path of travel of the trailer 12 for the controller 28 to process and generate steering commands; Lavoie at [0041]); stops maneuvering the vehicle when the steering fault is determined during movement of the vehicle; and ignores the steering fault when the vehicle is at a standstill (a parameter may change and cause the module to move to the fault condition 224, which requires the parameter to be resolved in the closed condition 218 before moving back to the open condition 220; Lavoie at [0100]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the controller processes the steering control signal, as taught by Lavoie in order to improve operation of an electronic guidance controller.

Regarding claim 17, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach the filter being applied with a gain that decreases with a decreasing distance to the coupler. However, Lavoie teaches or at suggests the filter being applied with a gain that decreases with a decreasing distance to the coupler (The refined torque signal is passed through a low-pass filter prior to exiting the torque signal compensation routine and operating the pinion angle with the refined torque signal; Lavoie at [0109]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified SINGH to include the filter being applied with a gain that decreases with a decreasing distance to the coupler, as taught by Lavoie in order to improve operation of an electronic guidance controller. 

Regarding claim 18, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above. Further, SINGH (Figs 1-4) teaches wherein the controller processes the scene data to determine a position of the coupler relative to the vehicle on an ongoing basis while reversing along the backing path, at least within a predetermined distance of the trailer (The user can operate ; continuously derives the backing path based on the determined position of the coupler ((The hitch angle α could be selected to enable the trailer to be towed away in a single forward movement, for example to remove the need to reverse the trailer 9; SINGH at [0073]-[0074]);
continuously derives the steering control signal, a powertrain control signal, and a brake control signal to maintain the vehicle along the backing path (The user can operate the vehicle throttle to control vehicle speed (either in forward or reverse motion… the processor could be configured to output vehicle throttle control signals and/or brake control signals); SINGH at [0025]); and
 processes the at least one of the steering control signal, powertrain control signal, and brake control signal to reduce abrupt changes in the vehicle speed or a position of a steering wheel based on a change in the determined position of the coupler (The driver is responsible for controlling the vehicle speed by operating the vehicle throttle (via a conventional accelerator pedal) as the vehicle is positioned relative to the trailer 9; SINGH at [0081]-[0082] and [0084]-[0085]).

Regarding claim 19, SINGH, modified by Lavoie discloses the claimed invention substantially as explained above, but does not explicitly teach further including a vehicle speed sensor, wherein the controller further applies a rate limit to the steering control signal, the rate limit varying with at least one of a distance to the coupler derived from the scene data or a vehicle speed obtained from the vehicle speed sensor. However, Lavoie teaches or at suggests a vehicle speed sensor (speed sensor 58), wherein the controller further applies a rate limit to the steering control signal, the rate limit varying with at least one of a distance to the coupler derived from the scene data or a vehicle speed obtained from the vehicle speed sensor (The vehicle 14 is autonomously steered with a steering system 62 that controls a steering angle δ of the front wheels of the vehicle 14 within physical angle limits 20 of the steering system 62 and any adaptive angle limits 23, which may be generated based on a reversing speed of the vehicle 14, the hitch angle γ, and a maximum hitch angle rate; Lavoie at [0029] and [0032]-
Allowable Subject Matter
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest prior art of record is SINGH et al. (US 20160052548 A1) and Lavoie et al. (US 20160280267 A1). SINGH discloses Vehicle Hitch Assistance System. Lavoie discloses Autonomous Steering System For Vehicle, Has Steering Angle Controller For Providing Steering Angle Command To Control Steered Wheel Of Vehicle Based On Steering Column Rotational Torque Conditions Of Vehicle.
Regarding claims 3 and 11, the combination of SINGH et al., and Lavoie et al., taken alone or in combination fails to teach or suggest the controller determines the rate limit by deriving a first rate limit based on the vehicle speed; deriving a second rate limit based on the distance to the coupler; 28deriving a third rate limit based on an expected steering control signal based on the path; and selecting a lowest rate limit among the first rate limit, the second rate limit, and the third rate limit.


Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663